Exhibit 10.3

 

CERTAIN INFORMATION MARKED BY [***] HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

NINTH AMENDMENT TO LEASE

THIS NINTH AMENDMENT TO LEASE (this “Amendment”) is dated for reference purposes
only as of ________________, 2020 (the “Ninth Amendment Date”), by and between
GI TC ONE WILSHIRE, LLC, a Delaware limited liability company (“Landlord”), and
CORESITE ONE WILSHIRE, L.L.C., a Delaware limited liability company (formerly
known as CRG West One Wilshire, L.L.C.) (“Tenant”).

RECITALS:

A.        Hines REIT One Wilshire L.P., a Delaware limited partnership (“Hines”)
and Tenant entered into that certain Lease dated as of August 1, 2007 (the
“Original Lease”), as amended by that certain: (i) First Amendment to Lease
dated as of May 1, 2008, between Hines and Tenant (the “First Amendment”); (ii)
Second Amendment to Lease dated as of November 5, 2009, between Hines and Tenant
(the “Second Amendment”); (iii) Third Amendment to Lease dated as of June 15,
2011, between Hines and Tenant (the “Third Amendment”); (iv) Fourth Amendment to
Lease dated as of January 9, 2013, between Hines and Tenant (the “Fourth
Amendment”); (v) Fifth Amendment to Lease dated as of May 29, 2015, between
Landlord (as successor-in-interest to Hines) and Tenant (the “Fifth Amendment”);
(vi) Sixth Amendment to Lease dated as of April 29, 2016, between Landlord and
Tenant (the “Sixth Amendment”); (vii) Seventh Amendment to Lease dated as of
June 30, 2018, between Landlord and Tenant (the “Seventh Amendment”); and (viii)
Eighth Amendment to Lease dated as of July 10, 2019, between Landlord and Tenant
(the “Eighth Amendment”).

B.         The Original Lease, the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment,
the Seventh Amendment and the Eighth Amendment are collectively referred to
herein as the “Existing Lease.”  Unless specifically indicated to the contrary,
references in this Amendment to a definition in or section of the Original Lease
shall mean such definition in or such section of the Original Lease as may have
been amended in the First Amendment, Second Amendment, Third Amendment, Fourth
Amendment, Fifth Amendment, Sixth Amendment, Seventh Amendment or Eighth
Amendment.

C.         Pursuant to the Existing Lease, (i) Tenant leases from Landlord
certain premises consisting of approximately 176,685 rentable square feet
inclusive of 2,301 rentable square feet in the Storage Space (the “Existing
Premises”) within that certain office building located at 624 S. Grand Avenue,
Los Angeles, California (the “Building”); (ii) Tenant has the right to use
certain Conduits (as defined in Section 6.9.3 of the Original Lease) that
existed in the Building as of the date of the Original Lease; and (iii) Tenant
is licensing space in the Building to install and use the First Amendment
Additional Conduits, the Second Amendment CS Additional Conduits, the Second
Amendment TWC Additional Conduits, the Third Amendment CS Conduit, the Fourth

 

 








Amendment Conduits, the Fifth Amendment Conduits, the Sixth Amendment Conduits,
the Seventh Amendment Conduits and the Eighth Amendment Structural Conduits
(collectively the “Existing Amendment Conduits”).

D.        From and after the Ninth Amendment Date, references to “this Lease” or
“the Lease” in the Existing Lease, shall all mean and refer to the Existing
Lease, as amended by this Amendment.

E.         Landlord and Tenant now desire to amend the Existing Lease as
hereinafter provided.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.         Recitals Incorporated.  The Recitals set forth above are incorporated
herein by this reference and shall be deemed terms and provisions hereof with
the same force and effect as if fully set forth in this Section.

2.         First Amendment Additional Conduits.  Effective as of January 1,
2020:

2.1       The First Amendment is amended as follows:

2.1.1    Section 3(c) is amended and restated in its entirety as follows:

“(c)      The First Amendment Additional Conduits Rent payable for the 19/27
Additional Conduits shall be [***] per month commencing on January 1, 2020,
which monthly rent shall be (i) payable in advance on or before the first (1st)
day of each month thereafter during the First Amendment Additional Conduits
Term, as may be extended; and (ii) increased on each subsequent January 1st at
the rate of [***] per annum on a cumulative, compounded basis.”

2.1.2    Section 3(d) is amended and restated in its entirety as follows:

“(d)      If Tenant exercises its option(s) to extend the Lease Term pursuant to
Section 2.2 of the Lease, Tenant shall also have the right to extend any or all
of the First Amendment Additional Conduits Term(s) for the applicable First
Amendment Additional Conduit(s), in which event (a) the TCCs of Section 2.2 of
the Lease shall apply with respect to such First Amendment Additional Conduit(s)
for which such option has been exercised, and (b) the First Amendment Additional
Conduits Rent payable by Tenant for such First Amendment Additional Conduit(s)
during the applicable Option Term shall be (i) increased on the commencement
date of such Option Term and on each annual anniversary of such commencement
date at a rate of three percent (3%) per annum on a





2




cumulative, compounded basis.  No other amounts shall be payable for the First
Amendment Additional Conduits during the applicable Option Term(s).  If Tenant
does not exercise its option to extend hereunder for a particular First
Amendment Additional Conduit(s), then for the applicable Option Term(s) for
which the extension option hereunder has not been exercised, Tenant shall have
no right to use such First Amendment Additional Conduit(s) (for which the
extension option hereunder has not been exercised) and no obligation to pay any
rent or other amounts for such First Amendment Additional
Conduit(s).  Notwithstanding anything to the contrary in the Lease, the parties
acknowledge and agree that, although Tenant has extension options with respect
to the First Amendment Additional Conduits hereunder, if the Lease Term for the
Premises (or applicable Identified Portion, as defined in the Lease) is extended
for an Option Term(s), Tenant’s rights with respect to all other Supplemental
Space and Supplemental Equipment (and all other rights of Tenant under the
Lease, as amended) shall be automatically extended for such Option Term(s).”

2.2       Section 10.2.2 of the Fourth Amendment is amended and restated in its
entirety as follows:

“10.2.2    During the Extended Term, the monthly rent payable for the Extended
Conduits other than the 19/27 Additional Conduits shall be equal to the monthly
rent payable by Tenant for the applicable conduits for the month of July, 2017,
which monthly rent shall be increased annually at the rate of [***] per annum on
a cumulative, compounded basis upon the Extended Term Commencement Date and upon
each annual anniversary of the Extended Term Commencement Date. Commencing on
January 1, 2020, the monthly rent payable for the 19/27 Additional Conduits
shall be [***] in accordance with Section 3(c) of the First Amendment to Lease
dated as of May 1, 2008, as amended, which monthly rent shall be increased
annually at the rate of 3% per annum on a cumulative, compounded basis on each
January 1st thereafter.”

2.3       Section 10.4.2 of the Fourth Amendment, as amended and restated by
Section 14.6 of the Seventh Amendment, is amended and restated in its entirety
as follows:

“If Tenant exercises a 2.2 Option, Tenant shall also have the right to extend
through the expiration of the Lease Term (as extended by such 2.2 Option) any or
all of the Amendment Conduit Terms with respect to any of the Amendment Conduits
then leased by Tenant, in which event Section 2.2 of the Original Lease shall
apply with respect to such applicable Amendment Conduits, except that (i) the
monthly rent payable for each Amendment Conduit shall be equal to the monthly
rent payable by Tenant for such Amendment Conduit for the month immediately
preceding the commencement date of the applicable Option Term, as increased
annually at a rate of 3% per annum on a cumulative, compounded basis upon the
commencement date of the applicable Option Term and each annual anniversary
thereof; and (ii) if Tenant exercises a 2.2 Option for less than all of the
Premises, then Tenant shall





3




not have the right to extend the Amendment Conduit Terms for the Amendment
Conduits which serve, originate at or end at any portion of the Premises with
respect to which the subject 2.2 Option was not exercised.  No other monthly
fees shall be payable for the Amendment Conduits leased by Tenant during the
Option Term(s).  “Amendment Conduit Terms” means (a) the Additional Conduit
Terms, (b) the Fourth Amendment Conduit Terms, (c) the 4/823 and 4/1010 Conduit
Term, (d) the 4/27 Conduit Term, (e) the 4/805 Conduit Term, (f) the 4/105
Conduit Term, (g) the 4/1140 Conduit Term, (h) the 3036/3037 Conduit Term, (i)
3038/3039 Conduit Term, (j) the 3040/3041 Conduit Term, and (k) the Eighth Floor
Conduit Term.”

3.         Second Amendment TWC Additional Conduits.  Effective as of the
Seventh Amendment Date, Section 13.1 of the Seventh Amendment is amended and
restated in its entirety as follows:

“13.1  Term.  The Second Amendment TWC Additional Conduits Term is further
extended for the period (the “Second Amendment TWC Additional Conduits Second
Extended Term”) commencing retroactively on August 1, 2017, and expiring on the
Second Extended Term Expiration Date.  The first sentence of the second
paragraph of Section 6.9.10 of the Original Lease shall not apply with respect
to the Second Amendment TWC Additional Conduits.  During the Second Amendment
TWC Additional Conduits Second Extended Term, the Second Amendment TWC
Additional Conduits Rent shall be payable, regardless of whether any such Second
Amendment TWC Additional Conduits are actually used by Tenant, in the amount of
[***] per month, which monthly rent shall be (i) increased on September 1, 2018,
September 1, 2019, August 1, 2020, and on each subsequent August 1st at the rate
of 3% per annum on a cumulative, compounded basis, and (ii) payable in advance
on or before the first (1st) day of each month during the Second Amendment TWC
Additional Conduits Second Extended Term.”

4.         Condenser Water System Expenses and Supplemental Generators Expenses
for Suite 1500.  With respect to the following, reference is made to Section 12
of the Seventh Amendment.

4.1       Tenant shall have no obligations with respect to any period prior to
January 1, 2019, for payment of (a) Tenant’s Suite 1500 Share of Condenser Water
System Expenses, or (b) Tenant’s Suite 1500 Share of Supplemental Generators
Expenses.  Additionally, to the extent any such expenses are allocable to any
period after the expiration of the Suite 1500 Term, as may be extended, Tenant
shall have no obligations for payment of (i) Tenant’s Suite 1500 Share of
Condenser Water System Expenses with respect to such allocated amounts, or
(ii) Tenant’s Suite 1500 Share of Supplemental Generators Expenses with respect
to such allocated amounts.

4.2       For the period from and including January 1, 2019, through and
including June 12, 2019, Tenant’s obligations with respect to Tenant’s Suite
1500 Share of Condenser Water System Expenses and Tenant’s Suite 1500 Share of
Supplemental Generators Expenses shall be limited to 50% of Tenant’s Suite 1500
Share of Condenser Water System Expenses and 50% of Tenant’s Suite 1500 Share of
Supplemental Generators Expenses.





4




4.3       The Suite 1500 Commencement Date occurred on June 13, 2019.

5.         3093 Conduit.

5.1       During the period (the “3093 Conduit Term”) commencing on the Ninth
Amendment Date and expiring on the Second Extended Term Expiration Date, Tenant
shall have the right to install, and after installation, the exclusive right to
use, one (1) four inch (4”) conduit running from Suite 250 to Suite 400 for the
purposes of installing and maintaining therein telecommunications cabling and/or
wiring (the “3093 Conduit”).  The first sentence of the second paragraph of
Section 6.9.10 of the Original Lease shall not apply with respect to the 3093
Conduit.  During the 3093 Conduit Term, Tenant shall pay to Landlord rent for
the right to use the 3093 Conduit (regardless of whether such conduit is
actually used by Tenant) in the amount of [***] per month per floor penetration,
which monthly rent shall be (i) increased on each anniversary of the Ninth
Amendment Date at the rate of 3% per annum on a cumulative compounded basis, and
(ii) payable in advance on or before the first day of each calendar month.

5.2       The 3093 Conduit and any wiring or cabling installed therein, shall be
installed by Tenant at Tenant’s sole cost and expense in accordance with Section
6.9 and Article 8 of the Original Lease.  The 3093 Conduit shall be deemed to be
part of the Supplemental Equipment and the area of the Building in which the
3093 Conduit is located shall be deemed to be part of the Supplemental
Areas.  Except as otherwise provided in this Section 6, all of the terms of the
Lease related to the Supplemental Equipment and Supplemental Areas shall apply
with respect to the 3093 Conduit (including, without limitation, the applicable
provisions of the Special Use Conditions set forth in Section 2.1 of the Summary
of the Original Lease, and Section 6.9 of the Original Lease).  In addition, (i)
the 3093 Conduit shall be deemed an Amendment Conduit for all purposes under
Section 10.4 of the Fourth Amendment, and (ii) the 3093 Conduit Term shall be
deemed one of the Additional Conduit Terms (as defined in Section 10.4.2 of the
Fourth Amendment, as amended).

6.         Conduit Schedule.  Schedule 2 to the Seventh Amendment is replaced in
its entirety with Exhibit A to this Amendment.

7.         No Further Modification.  Except as set forth in this Amendment, all
of the terms and provisions of the Existing Lease shall remain unmodified and in
full force and effect.

8.         Counterparts and Electronic Signatures.  This Amendment may be
executed in multiple counterparts, each of which is to be deemed original for
all purposes, but all of which together shall constitute one and the same
instrument.  Signatures to this Amendment transmitted by facsimile or via
electronic mail (by pdf or similar file types) shall be valid and effective to
bind the party so signing.

9.         Interpretation; Construction.  Landlord and Tenant have jointly
prepared this Amendment, each with access to counsel, and (i) none of the
provisions hereof shall be construed against one party on the ground that such
party is the author of this Amendment or any part hereof; and (ii) the usual
rule of contract construction that resolves ambiguities against the drafter
shall not apply.  All defined terms have the meanings given them for all
purposes, and such meanings are equally applicable to both the singular and
plural forms of the terms defined.  Any agreement,





5




instrument or law defined or referred to herein (a) means such agreement or
instrument or law as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of law) by succession of comparable successor laws; and (b)
includes (in the case of agreements or instruments) all attachments thereto and
instruments incorporated therein. The words “including” and “includes” and terms
of similar import shall be deemed to mean “including, without limitation”.  The
terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder,” and any similar
terms, refer to this Amendment.  Article, Section, exhibit, schedule and
addendum headings in and any table of contents and index of defined terms are
solely for convenience and do not constitute a part, and shall not affect the
meaning, construction or effect, of this Amendment.  Capitalized words used as
defined terms are used solely for convenience and such words do not affect the
definitions assigned to them.  Except to the extent specified to the contrary in
this Amendment, references to Articles, Sections, Exhibits, schedules and
addenda are to the Articles, Sections, Exhibits, Schedules and Addenda of this
Amendment and all such Exhibits, Schedules and Addenda attached to this
Amendment are incorporated herein and made a part hereof.  If there is any
conflict between such attached Exhibits, Schedules or Addenda and the terms of
this Amendment, the terms of this Amendment shall control.

SIGNATURES ON NEXT PAGE

 



6




IN WITNESS WHEREOF, this Amendment has been executed by each of the parties as
of the day and year written immediately below their respective signatures to be
effective as of the Ninth Amendment Date.

 

 

LANDLORD

 

 

 

 

 

 

 

GI TC ONE WILSHIRE, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

TENANT

 

 

 

 

 

 

 

CORESITE ONE WILSHIRE, L.L.C.,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 



 




EXHIBIT A

AMENDMENT CONDUIT SCHEDULE

Conduit Name

Quantity

Conduit No.

Run

Rent and Escalation

First Amendment Additional Conduits

 

 

 

 

4/7 Additional Conduits

2

3000, 3001

4th to 7th

Section 2.2 of the Ninth Amendment

2/4 Additional Conduits

4

3002, 3003, 3004, 3005

2nd to 4th

Section 2.2 of the Ninth Amendment

19/27 Additional Conduits

2

3008, 3009

19th to 27th

Section 2.2 of the Ninth Amendment

 

 

 

 

 

Second Amendment CS Additional Conduits

 

 

 

 

Conduit 2838

1

2838

P-1 to 1st

Section 2.2 of the Ninth Amendment

Conduit 2900

1

2900

4th to 27th

Section 2.2 of the Ninth Amendment

 

 

 

 

 

Second Amendment TWC Additional Conduits

 

 

 

 

Conduit 2840

1

2840

P-1 to 27th

Section 3 of the Ninth Amendment

Conduit 2841

1

2841

P-1 to 27th

Section 3 of the Ninth Amendment

 

 

 

 

 

 

 

 

 

 

Third Amendment CS Conduit

1

3076

ground floor loading dock to 4th floor MMR

Section 2.2 of the Ninth Amendment

 

 

 

 

 

Fourth Amendment Conduits

 

 

 

 

3014 Conduit

1

3014

4th to 7th

Section 10.3.2 of the Fourth Amendment

3015 Conduit

1

3015

4th to 18th

Section 10.3.2 of the Fourth Amendment

3016 Conduit

1

3016

4th to 28th

Section 10.3.2 of the Fourth Amendment

 

 

 

 

 

Fifth Amendment Conduits

 

 

 

 

4/823 and 4/1010 Conduits

1

3023

4th to Suite 823

Section 4.2.1 of the Fifth Amendment.

1

one inch innerduct

4th to Suite 1010

 

4/27 Additional Conduits

2

3021, 3022

4th to 27th

Section 4.2.2 of the Fifth Amendment.

4/805 Conduits

1

3024

4th to Suite 805

Section 4.2.3 of the Fifth Amendment.

 

 

 

 

 






Conduit Name

Quantity

Conduit No.

Run

Rent and Escalation



Sixth Amendment Conduits

 

 

 

 

4/105 Conduits

2

3030, 3031

4th to Suite 105

Section 3.1 of the Sixth Amendment

4/1140 Conduits

4

3032 to 3035 inclusive

4th to Suite 1140

Section 3.2 of the Sixth Amendment

 

 

 

 

 

Seventh Amendment Conduits

 

 

 

 

3036/3037 Conduits

2

3036, 3037

Suite 400 to Suite 2700

Section 14.1 of the Seventh Amendment

3038/3039 Conduits

2

3038, 3039

Suite 1900 to Suite 2900

Section 14.2 of the Seventh Amendment

3040/3041 Conduits

2

3040, 3041

Suite 105 to Suite 400

Section 14.3 of the Seventh Amendment

Eighth Floor Conduits

23

3055 to 3078, exclusive of 3076

see Exhibit F to the Seventh Amendment

Section 14.4 of the Seventh Amendment

 

 

 

 

 

Eighth Amendment Structural Conduits

 

 

 

 

Conduits 3079 to 3086

8

3079 to 3086 inclusive

see Section 2.1 and Exhibit A to the Eighth Amendment

Section 2.3 of the Eighth Amendment

 

 

 

 

 

Ninth Amendment Conduit

 

 

 

 

3093 Conduit

1

3093

Suite 250 to Suite 400

Section 5 of the Ninth Amendment

 

2

